DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “mixing device” in claim 1; and "attachment devices" in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-4, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "side walls extending down from the side walls" in lines 13-14, however, it is not clear how the side walls extend from the same sidewalls. The limitation appears to be a typo of "side walls extending down from the top wall". Appropriate correction is required. 	Claims 3-4 and 7 are rejected by virtue of their dependency upon a rejected base claim.
Claim 1 recites the limitation "connection lines with connectors provided at the side walls of secondary subchamber" in lines 30-31.  However, it is unclear if the “secondary subchamber” in lines 30-31 is the same secondary subchamber recited earlier in the claims or an additional secondary subchamber. Further, the claim requires “fluid lines, power cables and wiring, and data cables that have connections accessible at the side walls of the secondary subchamber,” lines 17-18. However, it is unclear if the connection lines with connectors provided at the side walls of the secondary subchamber (lines 30-31) are additional connections to the “connections” at the side 
Claim 1 recites the limitation "attachment devices provided on the side walls of the secondary subchamber and configured for linking and holding the single-use chambers together" in lines 33-36. The additional single-use chamber is not positively recited in the claim, and thus unclear as to the number of the single-use chambers required by the claim. Further clarification is requested and appropriate correction is required.
Claim 9 recites the limitation "the primary components" in lines 8 and 41.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to – the at least one primary component – or define the primary components earlier in the claim. Appropriate correction is required.
Claim 9 recites the limitation "at least one primary component configured to perform an operation comprising at least one of generation and handling of a biological material, the primary components including at least one sensor" in lines 6-9, however, it is not clear how the at least one sensor is configured “to perform an operation 
Claim 9 recites the limitation "side walls extending down from the side walls" in lines 13-14, however, it is not clear how the side walls extend from the same sidewalls. The limitation appears to be a typo of "side walls extending down from the top wall". Appropriate correction is required.
Claim 9 recites the limitation "connection lines with connectors provided at the side walls of secondary subchamber" in lines 30-31.  However, the claim also requires “fluid lines, power cables and wiring, and data cables that have connections accessible at the side walls of the secondary subchamber,” lines 16-18. Thus, it is unclear if the connection lines with connectors provided at the side walls of the secondary subchamber (lines 30-31) are additional connections to the “connections” at the side walls of the secondary subchamber recited in lines 16-18. Applicant’s specification discloses fluid lines, power cables and wiring, and data cables that can be accessed at the side walls (FIG. 1A). The sidewalls includes external connectors (414,422) that can be coupled to an additional connectors of an additional single-use chamber, for example (see, e.g., ¶¶ [0047]-[0049] of the application publication). Thus, in light of the Applicant’s disclosure, it is not clear if the “connections” in lines 16-18, and the “connection lines with connectors” in lines 30-31 refer to different elements or the same elements. Further clarification is requested and appropriate correction is required.
Response to Arguments
The objection to claim 9 has been withdrawn.
Applicant’s amendments have overcome the 112(b) rejection(s) from the previous Office Action.
In view of the claim amendments, the rejection(s) of Claims 1, 3-4, 6-7, 9, 21-23 and 26 under 35 U.S.C. 103 as being unpatentable over Kauling et al in view of Williams et al and Kelly et al has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799